GIEGERICH, J.
Decision settled and delivered to the clerk. Let an engrossed copy be made and presented for signature. The attorney for the defendant has submitted certain written requests for findings of fact and rulings upon questions of law which he insists should be made. These have been presented under an erroneous theory that the practice relative to requests to find, as formerly established by section 1033 of the Code of Civil Procedure, was restored when section 1033 was re-enacted in 1903 substantially in its original form. It will be seen, however, upon examination, that section 1033 was repealed by chapter 688, p. 1719, Laws 1894, and that it was not restored by the amendment of 1903 to section 1033, which amendment only re*392pealed the innovation introduced by the amendment of 1894 of allowing a decision to state “concisely the grounds upon which the issues have been decided,” and practically restored that section to its original form. Section 1023 was not re-enacted nor restored, however, and there is now no requirement that the court note in the margin of the requests or statement of propositions the manner in which they have been disposed of, and I can discover no exceptional features in this case which would render it useful to depart from the regular practice now prevailing..